Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-15 are canceled. Claim(s) 16-23 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus and product, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 01/05/2022. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 24-26 and 30-37 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24-26 and 30-37 are rejected under 35 U.S.C. § 102(a)(1) and as being obvious over SWAMINATHAN (US-20160368055-A1), hereinafter referred to as SWAMINATHAN further in view of ORROCK (US-20160161872-A1), hereinafter referred to as ORROCK.

Regarding Claim 24, SWAMINATHAN teaches a method for generative manufacturing of an object made up of a plurality of cross sections and/or (The examiner considers that the term “or” requires only one limitation must be met.) materials (Paragraph(s) 0003),
	-	 comprising the following steps:
	-	 applying a sinterable material as a reproduction of one of the cross sections of the object on an application surface using an application unit (Figure(s) 1, 0093);
	-	 accommodating the reproduction from the application surface on a substrate (Figure(s) 1); and 
	-	curing the reproduction made of the sinterable material on the substrate by way of a curing unit situated adjacent the application unit and spatially separated from the application unit and from the further application unit (Paragraph(s) 0004);
	-	 moving the substrate and/or (The examiner considers that the term “or” requires only one limitation must be met.)the curing unit relative to one another between the accommodating step and the curing step so that the substrate and the curing unit are opposite to one another after ending the relative movement (Figure(s) 1)
	-	wherein the application surface of the application unit is formed as a cylindrical drum (208 roller, Figure(s) 2),
	-	 wherein prior to or (The examiner considers that the term “or” requires only one limitation must be met.) during the step of applying (Figure(s) 1),
	-	 the application surface or (The examiner considers that the term “or” requires only one limitation must be met.) the further application surface is electrostatically charged and the electrostatic charge is at least in certain areas eliminated by an exposure unit (Paragraph(s) 0007), and
	-	wherein the exposure unit is configured to expose the application surface at points or at least in certain areas with a beam (beam 243, Figure(s) 2), which is deflectable in dimensions, so as to eliminate an electrostatic charge on the application surface at the exposed points (uncharged portion 142, Paragraph(s) 0048), so that a multi-dimensional structure, which is a reproduction of one of the cross sections of the object to be produced, is reproduced on a charge distribution on the application surface (240, Figure(s) 2).
However, SWAMINATHAN is silent to a laser beam and a further application surface.
In the same field of endeavor, ORROCK teaches an electrophotography-based additive manufacturing system with a laser beam (“suitable devices for imager 56 include scanning laser… and other exposure device conventionally used in 2D electrophotography systems”, Paragraph(s) 0038) and a second application surface (12p and 12s, Figure(s) 1). 
It would be obvious to modify the beam of SWAMINATHAN with the scanning laser of ORROCK to arrive at the claimed invention. Further, It would be obvious to duplicate the roller of SWAMINATHAN as taught by ORROCK to arrive at the claimed invention. MPEP 2144.04 VI. B. and 2143 I. B.

 
Regarding Claim 26, SWAMINATHAN and ORROCK teaches the method as recited in Claim 24, SWAMINATHAN further teaches:
	-	 wherein the substrate is electrically charged prior to or (The examiner considers that the term “or” requires only one limitation must be met.) during the accommodating step (Paragraph(s) 0027).

Regarding Claim 30, SWAMINATHAN and ORROCK teaches the method as recited in Claim 24, SWAMINATHAN further teaches:
	-	 wherein the application unit includes the application surface (Paragraph(s) 0033);
	-	wherein the application unit and the further application unit are used by the method (second dispenser, Paragraph(s) 0033);
	-	 wherein the further application unit includes a further application surface (Paragraph(s) 0033);
	-	wherein the sinterable material is applied to the application surface of the application unit as the reproduction of the one of the cross sections of the object (Paragraph(s) 0033); further comprising:
	-	 applying a further sinterable material as a reproduction of another of the cross sections of the object on the further application surface using the further application unit (Paragraph(s) 0033); and 
	-	wherein the application unit is situated spatially separated from the further application unit (Paragraph(s) 0033).

Regarding Claim 31, SWAMINATHAN and ORROCK teaches the method as recited in Claim 24, SWAMINATHAN further teaches:
	-	 wherein the substrate and the curing unit are moveable in relation to one another (Figure(s) 1),
	-	 and/or (The examiner considers that the term “or” requires only one limitation must be met.) the substrate and the application unit are moveable in relation to one another (Figure(s) 1),
	-	 and/or (The examiner considers that the term “or” requires only one limitation must be met.) the substrate and the further application unit are movable in relation to one another (Figure(s) 1).
 
Regarding Claim 32, SWAMINATHAN and ORROCK teaches the method as recited in Claim 24, SWAMINATHAN further teaches:
	-	 wherein the application surface and/or (The examiner considers that the term “or” requires only one limitation must be met.) the further application surface is electrostatically chargeable (Paragraph(s) 0026).
 
Regarding Claim 33, SWAMINATHAN and ORROCK teaches the method as recited in Claim 32, SWAMINATHAN further teaches:

	-	 further comprising using an exposure unit to (energy source 110),
	-	 at least in certain areas (Paragraph(s) 0024),
	-	 eliminate an electrostatic charge on the application surface and/or (The examiner considers that the term “or” requires only one limitation must be met.) the further application surface (Paragraph(s) 0024).
 
Regarding Claim 34, SWAMINATHAN and ORROCK teaches the method as recited in Claim 24, SWAMINATHAN further teaches:
	-	 wherein the substrate is electrostatically chargeable (abstract).
 
Regarding Claim 35, SWAMINATHAN and ORROCK teaches the method as recited in Claim 24, SWAMINATHAN further teaches:
	-	 wherein the sinterable material includes an electrostatically chargeable (Paragraph(s) 0006-0007),
	-	 sinterable powder and/or (The examiner considers that the term “or” requires only one limitation must be met.) an electrostatically chargeable (Paragraph(s) 0007),
	-	 sinterable liquid (Paragraph(s) 0006).
 
Regarding Claim 36, SWAMINATHAN and ORROCK teaches the method as recited in Claim 24, SWAMINATHAN further teaches:
	-	 further comprising leveling the sinterable material on the substrate and/or (The examiner considers that the term “or” requires only one limitation must be met.) removing an excess of the sinterable material from the substrate using a leveling unit (Paragraph(s) 0007, 0011, 0027).
 
Regarding Claim 37, SWAMINATHAN and ORROCK teaches the method as recited in Claim 24, SWAMINATHAN further teaches:
	-	 wherein the object is a three-dimensional object made up of the plurality of cross sections (Figure(s) 1).
 
	
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BI (US-7227618-B1) teaches an application unit, a further application unit, a curing unit, an electrostatically charged substrate, an electrically charged substrate, an electrostatically chargeable sinterable powder, an electrostatically chargeable sinterable liquid, a leveling unit (Column 8 Line(s) 45-65, Column 17 Line(s) 15-35, Column 21 Line(s) 10-30, Column 16 Line(s) 45-55).
HAYS (US-20160200084-A1) teaches an application unit, a further application unit, a curing unit, an electrostatically charged substrate, an electrically charged substrate, an electrostatically chargeable sinterable powder, an electrostatically chargeable sinterable liquid, a leveling unit (Figure(s) 1, Paragraph(s) 0006, 0019).
PAETZ (US-20160339542-A1) teaches an application unit, a further application unit, a curing unit, an electrostatically charged substrate, an electrically charged substrate, an electrostatically chargeable sinterable powder, an electrostatically chargeable sinterable liquid, a leveling unit (Paragraph(s) 0076, 0048, 0031, 0033, 0035, 0038).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743